 Case 2:18-cv-01143-RGK-AGR Document 81 Filed 09/15/21 Page 1 of 1 Page ID #:1116



1
2
                                                                  JS-6
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   EVERTON WHITELY,                      )     NO. CV 18-1143-RGK (AGR)
                                           )
11                       Plaintiff,        )
                                           )     JUDGMENT
12       v.                                )
                                           )
13   CDCR, et al.,                         )
                                           )
14                       Defendant.        )
                                           )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that Defendant Sorheim’s motion for summary judgment is
19   granted and this action is dismissed without prejudice for failure to exhaust
20   administrative remedies.
21
22
23   DATED: September 15, 2021             __________________________________
                                                  R. GARY KLAUSNER
24                                               United States District Judge
25
26
27
28
